Citation Nr: 0523048	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic right hip osteoarthritis.  


REPRESEN TATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from September 1943 to 
September 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for right hip osteoarthritis. In April 2005, the 
veteran submitted a Motion to Advance on the Docket.  In July 
2005, the Board granted the veteran's motion.  In July 2005, 
the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  

For the reasons and bases addressed below, the veteran's 
application to reopen his claim of entitlement to service 
connection for right hip osteoarthritis is GRANTED and 
service connection for right hip osteoarthritis and right 
total hip replacement residual is GRANTED.  

In July 2004, the veteran submitted claims of entitlement to 
both service connection for a chronic left hip disorder to 
include osteoarthritis and an increased evaluation for his 
left interior thigh gunshot wound residuals with Muscle Group 
XIV injury.  The transcript of the July 2005 video hearing 
before the undersigned Veterans Law Judge maybe reasonably 
construed as a claim of entitlement to service connection for 
a chronic right knee disorder.  It appears that the RO has 
not had an opportunity to act upon the claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  In January 1986, the RO denied service connection for 
right hip osteoarthritis.  The veteran was informed in 
writing of the adverse determination and his appellate rights 
in February 1986.  He did not submit a notice of disagreement 
with the adverse decision.  

2.  The documentation submitted since the January 1986 rating 
decision is relevant and probative of the issue at hand.  

3.  Service connection is currently in effect for left 
interior thigh gunshot wound residuals with Muscle Group XIV 
injury.  

4.  The veteran's right hip osteoarthritis and right total 
hip replacement residuals have been shown to be etiological 
related to his service-connected left interior thigh shell 
fragment wound residuals.  


CONCLUSIONS OF LAW

1.  The January 1986 RO decision which denied service 
connection for right hip osteoarthritis is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for right hip 
osteoarthritis has been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1105 (2004).  

2.  Right hip osteoarthritis and right total hip replacement 
residuals were incurred proximately due to or as the result 
of the veteran's service-connected left interior thigh 
gunshot wound residuals with Muscle Group XIV injury.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.310(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2004).  


A.  Prior RO Decision

In January 1986, the RO denied service connection for right 
hip osteoarthritis as the claimed disorder was not shown to 
have been manifested secondary to the veteran's 
service-connected left thigh shell fragment wound residuals 
with Muscle Group XIV injury.  In February 1986, the veteran 
was informed in writing of the adverse decision and his 
appellate rights.  The veteran did not submit a notice of 
disagreement with the adverse decision.  

The evidence considered by the RO in formulating its January 
1986 rating decision may be briefly summarized.  The 
veteran's service medical records do not refer to right hip 
osteoarthritis.  VA clinical documentation dated in July 1985 
notes that the veteran complained of right hip pain and 
discomfort of five years' duration.  On contemporaneous X-ray 
studies of the right hip, the veteran exhibited degenerative 
arthritic changes.  The report of an October 1985 VA 
examination for compensation purposes states that the veteran 
was diagnosed with bilateral hip degenerative joint disease.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2004) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.    Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the January 1986 rating 
decision denying service connection for right hip 
osteoarthritis consists of VA examination and clinical 
documentation, private clinical documentation, the transcript 
of the July 2005 video hearing before a VA hearing officer, 
and written statements from the veteran.  A November 2003 
physical evaluation from Robert D. Livingston, M.D., conveys 
that:

[The veteran's] history dates back to 
World War II when in that war he was shot 
in the left proximal thigh, suffering a 
femur fracture.  Over the years, he had 
to use the right leg basically more than 
the left leg for weight-bearing, 
gradually developing arthritis in the 
right hip.  

A July 2005 written statement from Dr. Livingstone clarifies 
that it is at least as likely as not that the veteran's right 
hip disability was caused by his service-connected left thigh 
gunshot fragment wound residuals.  Dr. Livingston's findings 
constitute new and material evidence in that they are of such 
significance that they must be addressed in order to fairly 
decide the merits of the veteran's case.  As new and material 
evidence has been received, the veteran's claim of 
entitlement to service connection for right hip 
osteoarthritis is reopened.  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2004).  The Court has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection is currently in effect 
for left interior thigh gunshot wound residuals with Muscle 
Group XIV injury.  

An April 1990 hospital summary from Morton Plant Hospital 
indicates that the veteran presented a ten-year history of 
right hip deterioration.  The veteran was diagnosed with 
right hip degenerative joint disease.  He subsequently 
underwent a right total hip replacement.  

In his April 2003 application to reopen his claim for service 
connection, the veteran asserted that his right hip 
replacement was caused by his left thigh shell fragment wound 
residuals.  

In his November 2003 physical evaluation and July 2005 
written statement, Dr. Livingston concluded that the 
veteran's service-connected left thigh gunshot wound 
residuals caused him to overuse his right lower extremity; 
such overuse precipitated the onset of right hip degenerative 
arthritis; and the arthritic disorder subsequently 
necessitated a right total hip replacement.  In the absence 
of any evidence to the contrary, the Board concludes that 
service connection for right hip osteoarthritis and right 
total hip replacements is warranted.  38 C.F.R. § 3.310(a) 
(2004).  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application, the Board observes that the RO issued 
VCAA notices to the veteran in May 2003 and August 2003 which 
informed him of the evidence needed to support his 
application to reopen his claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his application.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  In July 2005, the 
veteran was afforded a video hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's application.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Therefore, the Board 
finds that the VA has satisfied its duty to notify and the 
duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2205).  Given the favorable 
resolution above of both the veteran's application and his 
reopened claim, the Board finds that appellate review of the 
veteran's application to reopen his claim of entitlement to 
service connection and his reopened claim for service 
connection would not constitute prejudicial error.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for right hip osteoarthritis is 
GRANTED.  

Service connection for right hip osteoarthritis and right 
total hip replacement residuals is GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


